           Case 2:20-mc-00146-TLN-KJN Document 12 Filed 04/16/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:20-MC-00146-TLN-KJN
12                  Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING TIME
13                 v.                                   FOR FILING A COMPLAINT FOR FORFEITURE
                                                        AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $59,620.00 IN U.S.                   ALLEGING FORFEITURE
     CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Trey

18 Suy Lay (“Lay”), by and through their respective counsel, as follows:

19          1.      On or about March 23, 2020, claimant Lay filed a claim in the administrative forfeiture

20 proceedings with the Drug Enforcement Administration with respect to the Approximately $59,620.00

21 in U.S. Currency (hereafter “defendant currency”), which was seized on January 17, 2020.

22          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person

24 to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than

25 the claimant has filed a claim to the defendant currency as required by law in the administrative forfeiture

26 proceeding.

27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                     1
                                                                             Stipulation to Extend Time to File Complaint
            Case 2:20-mc-00146-TLN-KJN Document 12 Filed 04/16/21 Page 2 of 3



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was June 19, 2020.

 4          4.      By Stipulation and Order filed June 15, 2020, the parties stipulated to extend to August

 5 18, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      By Stipulation and Order filed August 17, 2020, the parties stipulated to extend to October

 9 19, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.      By Stipulation and Order filed October 15, 2020, the parties stipulated to extend to

13 December 18, 2020, the time in which the United States is required to file a civil complaint for forfeiture

14 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

15 subject to forfeiture.

16          7.      By Stipulation and Order filed December 16, 2020, the parties stipulated to extend to

17 February 16, 2021, the time in which the United States is required to file a civil complaint for forfeiture

18 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

19 subject to forfeiture.

20          8.      By Stipulation and Order filed February 16, 2021, the parties stipulated to extend to April

21 16, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

22 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

23 forfeiture.

24          9.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

25 to June 15, 2021, the time in which the United States is required to file a civil complaint for forfeiture

26 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

27 subject to forfeiture.

28 ///
                                                          2
                                                                               Stipulation to Extend Time to File Complaint
           Case 2:20-mc-00146-TLN-KJN Document 12 Filed 04/16/21 Page 3 of 3



 1          10.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to June 15, 2021.

 4    Dated:      4/15/2021                                 PHILLIP A. TALBERT
                                                            Acting United States Attorney
 5

 6                                                          /s/ Kevin C. Khasigian
                                                            KEVIN C. KHASIGIAN
 7                                                          Assistant United States Attorney
 8

 9    Dated:      4/15/2021                                 /s/ Isaac Safier
                                                            ISAAC SAFIER
10                                                          Attorney for Trey Suy Lay
                                                            (As authorized via phone)
11

12
            IT IS SO ORDERED.
13
     Dated: April 16, 2021
14

15                                                      Troy L. Nunley
                                                        United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                                                                             Stipulation to Extend Time to File Complaint
